Case 3:20-cv-00448-MMH-JRK Document 60 Filed 03/23/21 Page 1 of 9 PageID 349


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   CONFEDERACIÓN HÍPICA DE
   PUERTO RICO INC.; MICHAEL
   MIRANDA; EDWIN TEXIDOR;
   RUBÉN FERNANDEZ; and LUIS
   R. ORRACA,

                     Plaintiffs,

   v.                                             Case No. 3:20-cv-448-MMH-JRK

   TOTE MARITIME PUERTO RICO,
   LLC; PORTUS STEVEDORING
   LLC; GUTMAN BROTHERS LTD.;
   HERMANOS RUIZ, INC.; and
   ANDRES RUIZ-ARIZMENDI,

                     Defendants.


                                     ORDER

                                    I.   Status

         This cause is before the Court on Tote Maritime Puerto Rico, LLC’s

   Motion to Strike Portions of Amended Complaint, Motion for Partial Judgment

   on the Pleadings and/or Motion to Dismiss (Doc. No. 36; “Motion”), filed

   September 17, 2020. Plaintiffs responded in opposition to the Motion on October

   9, 2020. See Plaintiffs’ Response in Opposition to Tote Maritime Puerto Rico,

   LLC’s Motion to Strike Allegations and Request for Order in the Alternative

   (Doc. No. 50; “Response”).
Case 3:20-cv-00448-MMH-JRK Document 60 Filed 03/23/21 Page 2 of 9 PageID 350


                              II.   Relevant Background

         Plaintiffs initiated this case on April 30, 2020 by filing a Complaint (Doc.

   No. 1) against Defendants. On May 26, 2020, Plaintiffs filed an Amended

   Complaint (Doc. No. 8) pursuant to the Court’s Order (Doc. No. 6), entered May

   4, 2020. Defendant Tote Maritime Puerto Rico, LLC (hereinafter “Defendant”)

   answered the Amended Complaint on June 16, 2020. See Defendant’s Answer

   and Affirmative Defenses to Plaintiffs’ Amended Complaint (Doc. No. 11;

   “Answer”). About three months later, the Motion was filed.

         By way of background, this case arises out of the death of Plaintiffs’

   horses while they were onboard Defendant’s vessel. See generally Amended

   Complaint at 3-6. Plaintiffs bring three counts against Defendant: fraud (Count

   1); negligence (Count 3); and breach of contract (Count 4).1 See id. at 6-8, 10-

   12. Plaintiffs bring this action pursuant to the Court’s admiralty and maritime

   jurisdiction under 28 U.S.C. § 1333. See id. at 1 ¶ 1.

                                    III.   Discussion

         In general, the Motion seeks to strike: 1) certain allegations of the

   Amended Complaint under Rule 12(f), Federal Rules Civil Procedure

   (“Rule(s)”), and 2) Plaintiffs’ demand for a jury trial. The undersigned addresses

   each issue in turn below.


         1       The remaining counts are brought against the other Defendants: fraud by
   Defendants Hermanos Ruiz, Inc. and Andres Ruiz-Arizmendi (Count 2); negligence by
   Defendant Portus Stevedoring LLC (Count 5); breach of contract by Defendant Hermanos
   Ruiz, Inc. (Count 6); and fraud by Defendant Gutman Brothers Ltd. (Count 7). See Amended
   Complaint at 8-15.
                                             -2-
Case 3:20-cv-00448-MMH-JRK Document 60 Filed 03/23/21 Page 3 of 9 PageID 351


         Defendant moves to strike a number of allegations on the basis that they

   “set forth improperly applied law or allege matters which do not comport with

   applicable law.” Motion at 2. Defendant argues that if “the offending sections

   and allegations are stricken, the Amended Complaint will be insufficient to

   support most or all of the claims.” Id. “In that case, ‘[a]fter the pleadings are

   closed . . . a party may move for judgment on the pleadings.’” Id. (alteration in

   original) (quoting Fed. R. Civ. P. 12(c)). Defendant thus apparently argues that

   if certain allegations are stricken from the Amended Complaint, then judgment

   on the pleadings or (based on the title of the Motion) dismissal is warranted.

         To the extent the Motion seeks to strike allegations under Rule 12(f), the

   Motion is untimely. Rule 12(f) grants the Court the authority to strike from a

   pleading any “insufficient defense or any redundant, immaterial, impertinent,

   or scandalous matter.” Fed. R. Civ. P. 12(f). The Court may act on a party’s

   motion, but the motion must be made “either before responding to the pleading

   or, if a response is not allowed, within 21 days after being served with the

   pleading.” Fed. R. Civ. P. 12(f). Here, as noted, Defendant filed its Answer three

   months before the Motion was filed. Accordingly, Defendant’s request to strike

   certain portions of the Amended Complaint under Rule 12(f) is due to be denied.

         Any motion to dismiss is likewise untimely. See Fed. R. Civ. P. 12(b)

   (stating that a Rule 12(b)(6) motion must be filed “before pleading if a

   responsive pleading is allowed”). As to Defendant’s request for judgment on the

   pleadings, Defendant frames it as being contingent on the striking of certain

                                          -3-
Case 3:20-cv-00448-MMH-JRK Document 60 Filed 03/23/21 Page 4 of 9 PageID 352


   portions of the Amended Complaint. See Motion at 2, 3-7. To the extent

   Defendant seeks a judgment on the pleadings, it shall do so by filing a motion

   specifically requesting that relief (instead of embedding a request for a

   judgment on the pleadings in a motion to strike and/or motion to dismiss).

         With respect to Defendant’s request to strike Plaintiffs’ demand for a jury

   trial, Defendant argues that “there is no right to a trial by jury under the federal

   court’s general admiralty and maritime jurisdiction.” Id. at 7 (citations

   omitted). The undersigned finds that such a request is properly brought under

   Rule 39(a)(2), as opposed to Rule 12(f), and is therefore timely. Ackner v. PNC

   Bank, Nat’l Ass’n, No. 16-81648-CIV, 2017 WL 7355329, at *2 (S.D. Fla. Dec.

   22, 2017) (unpublished) (finding that “Rule 12(f)’s timing requirements and the

   policy disfavoring Rule 12(f) motions to strike are inapplicable to the [motion to

   strike jury demand]” and collecting cases); Acciard v. Whitney, No. 2:07-cv-476-

   UA-D_F, 2011 WL 4902972, at *3 (M.D. Fla. Oct. 13, 2011) (unpublished)

   (recognizing that Rule 39(a)(2) “provides ‘no time limit’ by which a party must

   object to a jury demand” (citation omitted)). Under Rule 39(a), when a plaintiff

   demands a jury trial, the trial must be by jury unless “the parties or their

   attorneys file a stipulation to a nonjury trial or so stipulate on the record” or

   “the court, on motion or on its own, finds that on some or all of those issues

   there is no federal right to a jury trial.” Fed. R. Civ. P. 39(a)(1)-(2).

         “The right to trial by jury is fundamental,” and courts must “indulge every

   reasonable presumption against waiver.” Mega Life & Health Ins. Co. v.

                                            -4-
Case 3:20-cv-00448-MMH-JRK Document 60 Filed 03/23/21 Page 5 of 9 PageID 353


   Pieniozek, 585 F.3d 1399, 1403 (11th Cir. 2009) (citation and alteration

   omitted). Generally, however, there is no right to a jury trial in admiralty cases.

   St. Paul Fire & Marine Ins. Co. v. Lago Canyon, Inc., 561 F.3d 1181, 1187 (11th

   Cir. 2009); see also Beiswenger Enterprises Corp. v. Carletta, 86 F.3d 1032,

   1037 (11th Cir. 1996). Rule 9(h) provides as follows:

         If a claim for relief is within the admiralty or maritime jurisdiction
         and also within the court’s subject-matter jurisdiction on some
         other ground, the pleading may designate the claim as an admiralty
         or maritime claim for purposes of Rules 14(c), 38(e), and 82 and the
         Supplemental Rules for Admiralty or Maritime Claims and Asset
         Forfeiture Actions. A claim cognizable only in the admiralty or
         maritime jurisdiction is an admiralty or maritime claim for those
         purposes, whether or not so designated.

   Fed. R. Civ. P. 9(h). Rule 38(e), in turn, states that there is no “right to a jury

   trial on issues in a claim that is an admiralty or maritime claim under Rule

   9(h).” Fed. R. Civ. P. 38(e). “Although the [United States Court of Appeals for

   the] Eleventh Circuit has not established a clear test as to what constitutes a

   Rule 9(h) election, it has routinely recognized Rule 9(h)’s Advisory Committee

   Notes’ requirement of a simple statement in the pleading as sufficient.” Stolinas

   v. Palmer, No. 2:18-cv-702-SPC-MRM, 2019 WL 11499346, at *2 (M.D. Fla. May

   22, 2019) (unpublished) (citing St. Paul, 561 F.3d at 1188); see Fed. R. Civ. P.

   9(h) advisory committee’s note to 1966 amendment (providing that the pleader

   may elect admiralty jurisdiction “by a simple statement in his pleading to the

   effect that the claim is an admiralty or maritime claim”).

         “By virtue of these rules, a plaintiff with a claim that could be brought


                                          -5-
Case 3:20-cv-00448-MMH-JRK Document 60 Filed 03/23/21 Page 6 of 9 PageID 354


   either in admiralty or in diversity has the choice which to deem the action, and

   that choice governs whether the action will be tried to a jury.” New Hampshire

   Ins. Co. v. Wiregrass Const. Co., No. CIV.A. 09-0489-WS-B, 2010 WL 3339019,

   at *1 (S.D. Ala. Aug. 23, 2010) (unpublished); see also St. Paul, 561 F.3d at 1188

   (recognizing the “longstanding tradition in admiralty proceedings that the

   pleader has the right to determine procedural consequences (including the right

   to a jury trial) by a simple statement in his pleading that the claim is an

   admiralty claim” (citation omitted)). In other words, if the plaintiff bases the

   court’s subject matter jurisdiction “on admiralty and diver[si]ty grounds but

   identifies the claim as one in admiralty under Rule 9(h) his demand for a jury

   will be stricken.” Anderson v. Am. Oil Co. of Baltimore, Md., 60 F.R.D. 676, 678

   (S.D. Ga. 1973); see also Williams v. Shipping Corp. of India, 354 F. Supp. 626,

   629 (S.D. Ga. 1973).

          Here, “Plaintiff[s] demand[ ] a trial by jury for those triable issues under

   state law other than causes of action made under admiralty law for a bench

   trial.” Amended Complaint at 16. At the outset, the undersigned notes that the

   Amended Complaint does not establish diversity jurisdiction over any state law

   claims because the parties are not diverse.2 Specifically, Plaintiffs, Defendant


          2       Diversity jurisdiction requires complete diversity of citizenship between all
   plaintiffs and all defendants, and the amount in controversy must exceed $75,000. 28 U.S.C.
   § 1332; Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). A plaintiff bears
   the burden of establishing that diversity jurisdiction exists. See Fastcase, Inc. v. Lawriter,
   LLC, 907 F.3d 1335, 1342 (11th Cir. 2018); Purchasing Power, LLC v. Bluestem Brands, Inc.,

                                                                                     (Continued…)
                                                 -6-
Case 3:20-cv-00448-MMH-JRK Document 60 Filed 03/23/21 Page 7 of 9 PageID 355


   Hermanos Ruiz, Inc., and Defendant Andres Ruiz-Arizmendi all appear to be

   citizens of Puerto Rico. See id. at 2-3 ¶¶ 4-8, 12-13. It would therefore appear

   the only basis for the Court’s jurisdiction is admiralty, and “[a] claim cognizable

   only in the admiralty or maritime jurisdiction is an admiralty or maritime claim

   for [Rule 38(e)] purposes, whether or not so designated.” Fed. R. Civ. P. 9(h).

          In any event, even assuming arguendo that a separate basis for

   jurisdiction over the state law claims exists, Plaintiffs are not entitled to a jury

   trial over those claims. Plaintiffs designated their claims as admiralty claims

   under Rule 9(h) by alleging in the Amended Complaint that “[t]he present case

   involves a federal question action pursuant to the Admiralty and Maritime

   Jurisdiction of this Honorable Court under 28 U.S.C. § 1331 and § 1333 within

   the meaning of [Rule] 9(h).” Amended Complaint at 1 ¶ 1; see id. ¶ 2; e.g., St.

   Paul, 561 F.3d at 1187-89; Stolinas, 2019 WL 11499346, at *2 (finding that the

   plaintiff made a Rule 9(h) election because the “[p]laintiff made a simple

   statement invoking admiralty jurisdiction in Paragraph 8 of his [c]omplaint by

   alleging that ‘[t]his Court also has jurisdiction pursuant to 28 U.S.C. § 1333

   because this is a civil action of admiralty or maritime jurisdiction’” (citation




   851 F.3d 1218, 1225 (11th Cir. 2017). A natural person’s citizenship is determined by the
   person’s domicile, which is “the place of his true, fixed, and permanent home and principal
   establishment . . . to which he has the intention of returning whenever he is absent therefrom.”
   McCormick v. Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002) (citation and internal
   quotation marks omitted). In addition, a corporation “shall be deemed to be a citizen of any
   State by which it has been incorporated and of the State where it has its principal place of
   business.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (quoting 28 U.S.C. § 1332(c)(1))
   (emphasis omitted).
                                                 -7-
Case 3:20-cv-00448-MMH-JRK Document 60 Filed 03/23/21 Page 8 of 9 PageID 356


   omitted)). Moreover, demonstrating Plaintiffs’ intent to make a Rule 9(h)

   election is the fact that the caption of the Amended Complaint includes the

   word, “ADMIRALTY” in bold letters. Amended Complaint at 1 (emphasis

   omitted). The Local Rules in effect at the time of the filing of the Amended

   Complaint required “[e]very complaint filed as a [Rule] 9(h) action [to] boldly

   set forth the words ‘IN ADMIRALTY’ following the designation of the Court.”

   Local Rule 7.01(d), United States District Court, Middle District of Florida (Dec.

   1, 2009). Plaintiffs’ demand for a jury trial is thus due to be stricken. See

   Romero v. Bethlehem Steel Corp., 515 F.2d 1249, 1254 (5th Cir. 1975)3 (finding

   that “because diversity was arguably present at least with regard to [one of the

   defendants, the plaintiff] could have obtained a jury trial on all claims simply

   by omitting or withdrawing the 9(h) designation in his complaint and bringing

   his entire suit as a civil action” (citation omitted)).

          To the extent Plaintiffs ask the Court to grant them leave to file a Second

   Amended Complaint if the Motion is granted, see Response at 14, Plaintiffs

   shall file a motion seeking such relief. See Fed. R. Civ. P. 7(b) (providing that

   “[a] request for a court order must be made by motion”); see also Est. of Miller

   ex rel. Miller v. Toyota Motor Corp., No. 6:07-cv-1358-PCF-DAB, 2008 WL

   516725, at *6 n.8 (M.D. Fla. Feb. 22, 2008) (unpublished) (noting that “requests




          3      In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
   the Eleventh Circuit adopted as binding precedent all the decisions of the former Fifth Circuit
   handed down prior to the close of business on September 30, 1981.
                                                -8-
Case 3:20-cv-00448-MMH-JRK Document 60 Filed 03/23/21 Page 9 of 9 PageID 357


   for relief must be made in the form of a motion and not buried in a response to

   another party’s motion”) (citing Pine v. Bd. of Cnty. Comm’r of Brevard Cnty.,

   No. 6:06-cv-1551-PCF-UAM, 2007 WL 865593, at *1 (M.D. Fla. March 21, 2007)

   (unpublished) (stating that “[i]t is inappropriate to bury requests for relief in a

   response”)); Orlando Nightclub Enter., Inc. v. James River Ins. Co., No. 6:07-cv-

   1121-PCF-KRS, 2007 WL 4247875, at *1 n.1 (M.D. Fla. Nov. 30, 2007)

   (unpublished); Nelson v. Bulso, 149 F.3d 701, 705 (7th Cir. 1998) (holding that

   it was within the district court’s discretion to require separately captioned

   motions).

                                  IV.    Conclusion

         Based on the foregoing, it is

         ORDERED:

         Tote Maritime Puerto Rico, LLC’s Motion to Strike Portions of Amended

   Complaint, Motion for Partial Judgment on the Pleadings and/or Motion to

   Dismiss (Doc. No. 36) is GRANTED in part and DENIED in part. The Motion

   is GRANTED to the extent that Plaintiffs’ demand for jury trial is STRICKEN.

   The Motion is otherwise DENIED.

         DONE AND ORDERED in Jacksonville, Florida on March 23, 2021.




   bhc
   Copies to:
   Counsel of record

                                          -9-
